

116 S2668 IS: To require the Office of Internet Connectivity and Growth at the National Telecommunications and Information Administration to provide assistance relating to broadband access, and for other purposes.
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2668IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Tester (for Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Office of Internet Connectivity and Growth at the National Telecommunications and Information Administration to provide assistance relating to broadband access, and for other purposes.1.Assistance for State and Tribal broadband access programsSubsection (c) of the ACCESS BROADBAND Act (section 903 of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260)) is amended by adding at the end the following:(3)Fund(A)In generalThere is established a fund within the National Telecommunications and Information Administration, which shall be managed by the Office, to provide assistance to States and Tribal governments to support offices, agencies, or other entities that oversee broadband programs and broadband deployment in the State, with priority given to States that—(i)do not have such an active office, agency, or entity; or(ii)need to increase the capacity of such an office, agency, or entity.(B)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to the fund established under subparagraph (A).(4)Technical and other assistance(A)In generalThe Office shall provide technical and other assistance to States and Tribal governments—(i)to support the expansion of broadband, with priority for expansion in rural and Tribal areas and States that consistent rate at the bottom of broadband access and deployment; and(ii)regarding cybersecurity resources and programs available through Federal agencies, including the Election Assistance Commission, the Cybersecurity and Infrastructure Security Agency, the Federal Trade Commission, and the National Science Foundation.(B)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this paragraph..